
	

114 HR 3740 IH: Integrated Transportation and Economic Development Act
U.S. House of Representatives
2015-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3740
		IN THE HOUSE OF REPRESENTATIVES
		
			October 9, 2015
			Ms. Maxine Waters of California (for herself, Ms. Lee, Mr. Carson of Indiana, Mr. Kildee, Ms. Schakowsky, Mr. Brady of Pennsylvania, Mr. Meeks, Mr. Brendan F. Boyle of Pennsylvania, Mr. Serrano, Ms. Jackson Lee, and Mr. Rangel) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, to add a national goal and performance measure to improve
			 road conditions in economically distressed urban communities, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Integrated Transportation and Economic Development Act. 2.FindingsCongress finds the following:
 (1)National goalsThe national goals of the Federal-aid highway program are prescribed in section 150 of title 23, United States Code, as follows:
 (A)SafetyTo achieve a significant reduction in traffic fatalities and serious injuries on all public roads. (B)Infrastructure conditionTo maintain the highway infrastructure asset system in a state of good repair.
 (C)Congestion reductionTo achieve a significant reduction in congestion on the National Highway System. (D)System reliabilityTo improve the efficiency of the surface transportation system.
 (E)Freight movement and economic vitalityTo improve the national freight network, strengthen the ability of rural communities to access national and international trade markets, and support regional economic development.
 (F)Environmental sustainabilityTo enhance the performance of the transportation system while protecting and enhancing the natural environment.
 (G)Reduced project delivery delaysTo reduce project costs, promote jobs and the economy, and expedite the movement of people and goods by accelerating project completion through eliminating delays in the project development and delivery process, including reducing regulatory burdens and improving agencies’ work practices.
 (2)Performance measuresSection 150 of title 23, United States Code, requires the Secretary of Transportation to establish performance measures for States to use to assess progress towards the achievement of the national goals of the Federal-aid highway program.
 (3)Performance targetsSection 150 of such title also requires each State to set performance targets that reflect the performance measures established by the Secretary of Transportation and to submit periodic reports to the Secretary that describe progress in achieving the performance targets.
 (4)Equitable distributionIt is important that both urban and rural communities in the United States benefit from the Federal-aid highway program and receive an equitable distribution of Federal transportation funds.
 (5)Importance of public roads and highways for economically distressed urban communitiesPublic roads and highways that are safe, reliable, and in a state of good repair are especially important for economically distressed urban communities.
 (6)Needs of economically distressed urban communitiesNot one of the national goals of the Federal-aid highway program mention the needs of economically distressed urban communities.
 (7)New goalThe national goals of the Federal-aid highway program need to be amended to include a goal to improve road conditions in economically distressed urban communities and increase access to jobs, markets, and economic opportunities for people who live in these communities.
			3.New national goal, performance measure, performance target
 (a)National goalSection 150(b) of title 23, United States Code, is amended by adding at the end the following:  (8)Integrated economic developmentTo improve road conditions in economically distressed urban communities and increase access to jobs, markets, and economic opportunities for people who live in such communities..
 (b)Performance measureSection 150(c) of such title is amended by adding at the end the following:  (7)Integrated economic developmentThe Secretary shall establish measures for States to use to assess the conditions, accessibility, and reliability of roads in economically distressed urban communities..
 (c)Performance targetSection 150(d)(1) of such title is amended by striking and (6) and inserting (6), and (7).  